Order unanimously affirmed, with costs. Memorandum: The parties’ separation agreement is unambiguous in providing for permanent support and maintenance for defendant and is not conditioned on the emancipation of the parties’ youngest child. Even if we were to view the provision as ambiguous, the testimony of defendant’s former attorney would support the same result. (Appeal from order of Supreme Court, Erie County, Johnson, J. — alimony.) Present — Dillon, P. J., Doerr, Denman, O’Donnell and Moule, JJ.